Concurring Opinion.
GODCHAUX, J.
I concur in the decree and find the facts as stated by the Court. I concur in the opinion in so far as it treats the action as one of the recovery of the price paid in advance by a purchaser who subsequently properly refuses to accept delivery of the thing sold.
Under this view, tender back of the goods was neither necessary nor possible. The validity and affect of the Mississippi proceedings have no bearing upon the case, for the sole question is what sum the plaintiff actually received upon its claim; and the source of that credit and the validity of any of the proceedings through which it was procured are wholly immaterial. I express no view upon the other matters passed upon by the Court, for, in my judgment, their treatment was not necessary to a decision of the case.
January 24, 1910.